 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    ROSE PEREZ,                                          Case No. 2:18-cv-02430-GMN-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    ELDORADO RESORTS CORP.,
10                           Defendant.
11
            Presently before the court is plaintiff Rose Perez’s emergency motion to continue (ECF
12
     No. 34), filed on June 14, 2019. Defendant Eldorado Resorts Corp. filed a response (ECF No. 37)
13
     on June 14, 2019.
14
            Plaintiff moves to continue the hearing on her counsel’s motion to withdraw set for June
15
     18, 2019 at 1:45 p.m. Plaintiff’s counsel argues that opposing counsel noticed the depositions in
16
     a separate case on the same day as the scheduled hearing. As such, plaintiff’s counsel maintains
17
     that he is unable to attend the hearing, and requests that the hearing be continued to the following
18
     week of June 24, 2019 to June 28, 2019. Defendant responds arguing that defense counsel is
19
     equipped to handle both the hearing and the depositions noticed for the same day. Further,
20
     defendant requests that any such continuance be limited to the late afternoon of June 18, 2019 to
21
     June 21, 2019.
22
            Having reviewed the motion, the court will grant plaintiff’s request to continue the
23
     hearing. The hearing on plaintiff’s counsel’s motion to withdraw as counsel of record is
24
     continued to June 27, 2019 at 10:00 a.m. in Las Vegas Courtroom 3C. If defense counsel wishes
25
     to participate in the hearing, he may do so telephonically. If counsel appears telephonically, he
26
     must call telephone number: (888) 808-6929, access code: 8129639, five minutes prior to the
27
     hearing time.
28
 1         IT IS THEREFORE ORDERED that plaintiff Rose Perez’s emergency motion to continue

 2   (ECF No. 34) is GRANTED.

 3         IT IS FURTHER ORDERED that the hearing set for June 18, 2019 at 1:45 p.m. is

 4   CONTINUED to June 27, 2019 at 10:00 a.m.

 5         DATED: June 17, 2019

 6

 7

 8                                                  C.W. HOFFMAN, JR.
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            Page 2 of 2
